﻿Let me first congratulate you, Mr. Vice-President, and, through you, the President, on your appointments to the high offices you hold. He are very confident that throughout the proceedings of this session of the General Assembly you and the President will carry forward our deliberations with the customary good order and good sense, and we wish you well in this task.
Last year almost of all of us speaking from this rostrum spoke of the dramatic pace of international events. Perhaps we all expected that after those dramas there would be a return to the normal tenor of diplomatic life. But, in fact, during the last 12 months change has continued with a speed and intensity that no one could have foreseen. Some of this change has been beneficial, flowing from the end of the cold war, which we all welcomed. But other changes have reminded us how much hatred and bitterness can still shape the course of our world. This general debate is the right occasion for us to see if we can trace a pattern in all these events and draw the right lessons for the future of our Organisation.
First I would like to add my welcome to the seven new Members of the United Nations, Estonia, Latvia, Lithuania, the Republic of Korea and the Democratic Peoples' Republic of Korea, the Republic of the Marshall Islands and the Federated States of Micronesia. The presence of you all will enrich this Organisation. Mistrust between East and Meat kept Korea out of the United Nations for too long now the new approaches in international relations allow you to take the seats which should have been yours long ago.

It may be rash, but I believe that we are now watching the collapse of the principle of empire. By that, I mean the principle that people can be forced to work together under a central rule in which they do not themselves participate and which has no respect for their rights. In some places the end of this principle of empire is coming slowly. In others its collapse has been sudden. For example we are seeing beyond doubt the disintegration of the last of the great colonial empires of the last century, namely, that put together by the Russian Tsars. That system, which was transformed into a communist empire by Lenin and Stalin, is now smashed for good - and smashed not by its critics or competitors from outside but by the peoples whom it sought to imprison. That old system has gone; a new system is struggling to birth. The new system tries to accommodate the principle of national identity without following that principle into anarchy.
Nationalism is a legitimate expression of a people's aspirations; but we have all learned the hard way that nationalism is not enough. A new flag, an old flag revived, a new capital, a new parliament, new uniforms do not in themselves bring security and happiness. Nationalism can be sterile unless it respects the rights of individuals and minorities. Nationalism can be dangerous unless nation States work together for collective security and collective prosperity.
So consent within nations, cooperation between nations, must be the pattern at which we aim.
These or similar thoughts must have been in many of our minds as we watched the tragedy of Yugoslavia unfolding. I hope and believe that the Security Council, at its meeting this afternoon, can add its unique authority to the efforts already being made by the European Community and by the Conference on Security and Cooperation in Europe (CSCE) to help those among all the peoples of Yugoslavia who want to see an end to bloodshed and the beginning of a new pattern for their future. I share the emotions and anxieties expressed a few minutes ago here by Hans Dietrich Genscher, on behalf of Germany, and all of us in the European Community will work strenuously, continuously, to help the Yugoslavs find that new pattern for their future.
We cannot prescribe or dictate this pattern either for the peoples of the Soviet Union or for the peoples of Yugoslavia. We can show sympathy, understanding and help for the huge task of reform now under way. In the Soviet Union when people are hungry this winter we can help to feed them out of the surpluses of the West and, I hope, of central and eastern Europe. We can provide - we are providing - technical assistance, particularly to help bring the food from the farms to the shops. We can build up our relationships with the Republics of the Soviet Union as they gain in authority. He can continue the friendly pressure for human rights embodied in the Charter of Paris of the CSCE, signed last November. It is not in the interests of the International community that the Soviet Union should entirely disintegrate, leaving no central authority to deal with those matters where central decisions are needed. Dramatic progress has been made over arms control and disarmament. That progress should not be dissipated or put at risk by lack of adequate coherent authority in the Soviet Union. The Republics are making their own arrangements with the centre to influence the course of foreign policy, and we look forward to the outcome. But it would be a pity, from the point of view of the United Nations, if the cooperation which we have recently come to expect from the Soviet Union on, for example, the Middle East, the problems of the Gulf, the problems of Africa, were dissipated just when its usefulness is most apparent.
I mentioned South Africa. The situation there is entirely different, but there is one common thread. Here too we are watching the disappearance of a regime which was based on suppression and discrimination. No one can now suppose that apartheid can survive or can return. The courage shown by State President De Klerk, Mr. Nelson Mandela and other leaders of the South African people deserves to be recognized and encouraged. Here again, it is not for the outside world to decide on the constitutional pattern of the new South Africa, though I think we are entitled to urge forward those who are now beginning that task. It is for us, and particularly perhaps as far as we are concerned for the members of the Commonwealth at our forthcoming Heads of Government meeting in Harare, to consider how we can give practical help to the new South Africa. No one who studies the statistics of population growth in that country measured against economic production, no one who visits the townships outside Durban, Johannesburg and Cape Town can doubt either the need or the urgency of this help if the new South Africa is to make a good start and establish itself as a helpful, supportive neighbour to the other countries of southern Africa.
Against this background, against this pattern, how can we build up the performance of our United Nations? Nothing of course changes the elementary duty of the United Nations to do all it can to protect its Members by checking and reversing aggression. That is fundamental.
Iraq's invasion of Kuwait was an unusually clear example. Now that Iraq is out of Kuwait, the United Nations is insisting - for the first time - that a Member State forgo weapons of mass destruction and pay compensation to its victims. The United Nations is resolved to maintain sanctions until Iraq shows that it is playing a constructive part in regional stability, until Iraq observes the rules of international law. Iraq has to comply with the Security Council resolutions, which are mandatory. If it does not, it must face the consequences, and the consequences of persistent defiance would be grave indeed.
So we all share the responsibility to prevent the re-emergence of a danger such as the one we have experienced from Iraq. Everyone accepts that many States depend on arms imports to assure a reasonable level of security and the inherent right of self-defence, which is recognized in our Charter.
But the conflict in the Gulf showed how peace can be undermined when a country acquires an arsenal which goes way beyond the needs of self-defence, and in the United Nations have to make sure that that does not happen again. We believe that all States should observe and apply the three principles: transparency, consultation and action.
And that is why, as a significant step towards transparency, Britain has proposed a universal register of arms transfers under the auspices of the United Nations. Such a register would alert the International community to an attempt by a country to build up holdings of conventional weapons beyond a reasonable level. With the support of our partners in the European Community, and others, Britain is sponsoring a draft resolution at this session of the General Assembly which we hope will result in the prompt establishment of such a register.
The process of consultations on arms exports is well under way. It has been discussed at many international gatherings in recent months, and we have been encouraged by the willingness of arms exporters, large and small, to exchange information about arms sales which hitherto has been jealously guarded. After that, we have to harmonize as best we can the criteria - the tests - by which each arms exporter judges a possible sale.
Openness of this kind will encourage confidence. Confidence allows action. In Europe we agreed on the Treaty on Conventional Forces in Europe (CFE) last November. The United States and the Soviet Union signed the START Treaty in July. The main Powers, the main arms suppliers are beginning to reduce the level of their own armaments; they are not simply asking other people to do so. The search for this lower level of armaments is never going to be easy in the real world, and I think we are justified in taking it step by step, provided that one step does in fact follow another. We are justified in being realistic, provided that realism is not an excuse for inaction. The British Government announced yesterday that henceforth we shall adopt a policy of full-scope safeguards as a condition of the supply of significant new nuclear supplies. This means that such goods will not be exported to any country, other than the nuclear-weapon States, where there are any un-safeguarded nuclear installations.
We believe there is another lesson which comes from our experiences in the Middle East in the last year. It is the need to handle emergencies better. Tragedy has touched not just the Middle East, but Bangladesh and Africa, and I should like to pay tribute to the international agencies for all the devotion and effort they have put into tackling these tragedies. But we have learned again that coordination, early response, effective delivery are crucial.
That is why we are proposing a new and, we hope, more effective structure for handling emergencies and disasters starting with an inventory of human and material resources available from donors and non-governmental organizations. At the apex - at the top of this structure - we would like to see one high-powered official immediately under the Secretary-General. There needs to be prompt decision-making and funding in the critical early weeks of an emergency. Preparation is the key to success and would, under our proposal, be the responsibility of one person. The United Nations is best placed to deal with the human consequences of natural disasters.
The United Nations, as has already been stressed, can do more to protect the global environment. Agreement on how we conserve the resources of our planet and use them for sustainable development is equally vital for the future of the world. We have to establish clear priorities soon for what next year's Conference on Environment and Development, in Bio, can achieve.
The United Nations can also help with another problem which is looming larger in our world. I refer to the increasing number of migrants around the world. Eighty per cent of refugees are in the third world. Developed countries face an unprecedented growth in the numbers seeking asylum. Some of these are refugees as defined by the United Nations in its 1951 Convention.
But most are not. We would not be able to continue to offer political asylum in the present way if the system were overwhelmed by economic migrants. Such migrants can deprive the countries they come from of youth and talent and, as we see in Hong Kong - and begin to see in Western Europe - economic migration above a certain level can also create serious political and social strains in the receiving country.
The Office of the United Nations High Commissioner for Refugees has a vital role within its sphere and its sphere expands all the time. But the international community as a whole has to be increasingly aware of the fundamental nature of this problem.
And so, resistance to aggression, search for disarmament, relief of suffering: these are all parts of the gigantic and I must say growing tasks laid on the United Nations. The Secretary-General has always laid a particular emphasis on preventive diplomacy, on trying to tackle a dispute or a danger before it explodes into violence and suffering. And we have learned to rely on his combination of skill, firmness and courtesy - a combination which he has made very much his own. El Salvador, Western Sahara, Angola: in all these the United Nations has been active either in seeking to prevent trouble or in steering a problem onto a new track away from the suffering which has already occurred. I welcome in particular, and most recently, the recognition by Guatemala of the independence of the State of Belize. This makes a big contribution to regional stability.
It is very good news also that in the last few days the remaining obstacles to a comprehensive political settlement on Cambodia have been overcome. This settlement now needs to be concluded with all speed. The United Nations will remain firmly engaged in carrying out the peace process and this will be an ambitious and, indeed, expensive, unprecedented undertaking. But the price here for Cambodia - for Indochina generally - is very great.
May I, on behalf of the country intimately involved in another of these problems - the affairs of Cyprus - wish the Secretary-General particular success in bringing that dispute to an agreed conclusion. He knows he has our full support in trying to persuade those closely concerned first into a negotiation and then into a settlement.
Through all these different events, these different problems - and many others I have not mentioned - we can see the same thrust. It is a thrust towards better government, more representative government, better cooperation between nations, greater concern for the individual and his or her rights. No one with any sense of history supposes that this current will run with the same strength and at the same time through all the countries and continents represented here. There will be bastions where authoritarian rule still meets only a faint challenge. There will be cruel and bloody quarrels resurrected from a past which we hoped was dead. There will be setbacks, occasions where hope is stimulated, then delayed or even reversed) and it would be patronizing for any one of us to suppose that there is only one model, only one type of institution which can reflect this trend. There is no Westminster model, no Paris model, no Washington model, certainly no Kremlin model which can be exported unchanged to Africa, Latin America, the Middle East or Asia. We all set about it in different ways.
In negotiations inside our European community, we are working hard for an important European step forward before the end of this year along the path of joint action by sovereign States. The peoples of the Soviet Union, as I have mentioned, faced with a quite different set of problems, will be working out their own answers. In Latin America, in Africa and Asia, the same trends are clearly visible. The age of alibis is over. The rhetoric of the 1950s and the 1960s - which as I remember used to echo rather wearily in this Hall - makes no sense any more. Imperialism can no longer, in 1991, be blamed for bad government. The capitalist system can no longer be blamed for lack of prosperity. The evidence, the facts, the experience of the last decade have proved the contrary. I believe that the United Nations, the Commonwealth to which we belong, the regional organizations can all help this realism to expand and deepen.
He are talking, are we not, about consent in place of command, freer trade, edging out protectionism, honest government replacing corruption, government based on elections rather than dictatorship, nations cooperating instead of seeking to dominate. These are the aims - clearly stated in our Charter, clearly stated in the Universal Declaration of Human Rights. Sometimes they have seemed far out of reach. I believe that, as a result of recent events and currents, they are no longer out of reach and we in Britain, the British Government, will work enthusiastically and energetically within the United Nations to bring them within the grasp of all.
